Citation Nr: 0200921	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1972.  
He died in July 2000; the appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

REMAND

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  The veteran 
died in July 2000.  The immediate cause of his death was 
listed on the death certificate as liver failure, due to or 
as a consequence of chronic hepatitis C.  At the time of his 
death, service connection was in effect for schizophrenia, 
evaluated as 100 percent disabling from December 19, 1991; 
cholecystitis/gall stones, evaluated as 30 percent disabling; 
and hereditary spherocytosis, evaluated as 10 percent 
disabling.  The veteran also suffered hepatitis during his 
lifetime; however, service connection had been denied for 
that condition because it was considered to have been the 
result of his own willful misconduct.

Service connection for the cause of death is warranted when a 
veteran dies of a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 1991).  The death of a veteran is considered to 
be due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312 (2001).

In the present case, the appellant essentially maintains that 
medication used in treatment of the veteran's service-
connected schizophrenia damaged his liver, thereby 
contributing to his death.  In support of her claim, she 
testified that whenever the veteran was hospitalized for 
treatment of his liver problems, his psychiatric medication 
was discontinued.  The appellant further testified that VA 
physicians had told her and the veteran that there was a 
connection between the psychiatric medication prescribed for 
his service-connected schizophrenia and his liver problems.  

In this regard, the Board observes that an April 1991 chart 
entry noted that the veteran and his treating physician had 
discussed the veteran's psychiatric medication and its 
effects on his liver problems.  The nature of those effects 
was not specified.  

The Board notes that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) significantly adds to and amends the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  To implement this law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims folder and identified certain assistance that must 
be rendered to comply with the VCAA.  

The appellant testified that the veteran was treated at VA 
Medical Centers (VAMC) in Fayetteville and Durham, North 
Carolina; at Cape Fear Valley Hospital; and at the University 
of North Carolina (UNC) at Chapel Hill.  The claims folder 
includes records pertaining to treatment at the VAMC 
Fayetteville; however, there are no records pertaining to the 
other treatment reportedly received.  Furthermore, it does 
not appear that any attempt has been made to obtain those 
records.  Thus, a remand is required.  

The appellant also testified that the veteran was receiving 
Social Security disability benefits at the time of his death.  
It is unclear precisely what disabilities warranted the award 
of those benefits, and pertinent records in support of that 
decision have not been associated with the claims file.  As 
part of its obligation to review a thorough and complete 
record, VA often must obtain evidence from the Social 
Security Administration, including any decision by the 
administrative law judge, and give that evidence appropriate 
consideration and weight.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (finding Social Security Administration 
records relevant to a determination of a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities).  
While it is unclear from the record whether the medical 
evidence before the Social Security Administration contains 
competent evidence in support of the appellant's claim, 
further development is still in order.  

The Board further notes that the duty to assist the claimant 
in compensation cases includes obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  The evidence of record is insufficient to decide the 
issue of service connection for the cause of the veteran's 
death with any certainty.  Moreover, as the Board cannot 
exercise its own independent judgment on medical matters, an 
opinion based on a review of the entire record is required.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further 
development is therefore in order. 

Finally, the Board notes the appellant's testimony that the 
veteran should have been rated as 100 percent disabled prior 
to December 1991.  In the November 2000 rating action on 
appeal, the RO also denied the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The Board 
interprets the appellant's notice of disagreement received in 
March 2001 as disagreeing with that determination; however, 
the RO did not include that issue in the statement of the 
case (SOC) issued in March 2001.  While the appellant has not 
submitted a timely substantive appeal as to that issue, the 
Board is obligated to remand this case under the decision in 
Manlincon v. West, 12 Vet. App. 238 (1999). 

With respect to the claim for benefits under 38 U.S.C. § 
1318, the Board takes this opportunity to note that this 
appellate body has imposed a temporary stay on the 
adjudication of these claims in light of the directions of 
the United States Court of Appeals for the Federal Circuit in 
its decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, 7096, -
7098 (Fed. Cir. Aug. 16, 2001).  The RO is directed to issue 
an SOC with regard to that issue.  If the appellant perfects 
her appeal by submitting a substantive appeal within 60 days 
of the issuance of the SOC, that issue would be returned to 
the Board and the case would be reviewed at that time.  
Regardless, action on the issue of entitlement to service 
connection for the cause of the veteran's death should not be 
delayed.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to care provided to the veteran 
after service which are not yet of 
record.  Based of her response, the RO 
should attempt to obtain copies of all 
records which have not been previously 
obtained, to include records from the 
VAMCs in Fayetteville and Durham, North 
Carolina, UNC at Chapel Hill and Cape 
Fear Valley Hospital.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If after 
making reasonable efforts to obtain those 
named records the RO is unable to do so, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO, and as indicated above, 
the appellant must be informed if any 
records requested cannot be secured.  

3.  After allowing sufficient time for 
response from the appellant, the RO 
should forward the claims folder to a VA 
hepatologist for a review of all of the 
records.  Thereafter, the examiner must 
offer an opinion whether it is at least 
as likely as not that medication 
prescribed in connection with the 
veteran's service-connected schizophrenia 
aggravated his liver disease, hastened 
his death or otherwise contributed to his 
demise.  A complete rationale for any 
opinion expressed must be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions and all notification 
and development action required by the 
VCAA have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examination 
does not include the opinion requested, 
appropriate corrective action should be 
taken.  

5.  The RO should also furnish the 
appellant and her representative with a 
statement of the case and provide them 
with an opportunity to submit a 
substantive appeal on the issue of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The appellant and 
her representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.  

6.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



